SOMERVILLE, J.
The decisions of this court commit us irrevocably to the principle that a debt due to a nonresident defendant, by a nonresident corporation, for an obligation neither made nor to be performed in this state, is not within the jurisdiction of domestic courts, and, without personal service on the defendant debtor, cannot be subjected to the plaintiff’s debt by judgment against the garnishee corporation. — L. & N. R. R. Co. v. Dooley, 78 Ala. 524; A. G. S. R. R. Co. v. Chumley, 92 Ala. 317, 9 South. 286; L. & N. R. R. Co. v. Nash, 118 Ala. 477, 23 South. 825, 41 L. R. A. 331, 72 Am. St. Rep. 181; Shuttle-*152worth v. Marx, 159 Ala. 418, 49 South. 83; Planters’ C. & O. Co. v. Waller, 160 Ala. 217, 49 South. 89, 135 Am. St. Rep. 93.
We are especially referred by appellee to the decisions of the Supreme Court of the United States, which have declared a contrary rule (among them Harris v. Balk, 198 U. S. 215, 25 Sup. Ct. 625, 49 L. Ed. 1023, 3 Ann. Cas. 1084, and L. & N. R. R. Co. v. Deer, 200 U. S. 176, 26 Sup. Ct. 207, 50 L. Ed. 426), and are now urged to depart from our own decisions, and follow the rule declared by the federal court, and approved — it must be conceded — by many American courts.
All of the considerations now urged in this behalf have been heretofore presented to this court and deliberately disapproved, i! — Planters’ C. & O. Co. v. Waller, 160 Ala. 217, 49 South. 89, 135 Am. St. Rep. 93. See, especially, the dissenting opinion of McClellan, J., in that case.
We are not pursuaded that the rule declared and repeatedly approved by this court is wrong, and we are therefore unwilling to overrule our previous decisions on this subject.
It results that the trial court erred in rendering judgment against the garnishee on the uncontested facts exhibited by its answer. That judgment will be reversed, and a judgment will be here rendered discharging the garnishee, the appellant herein.
Reversed and rendered.
Anderson, C. J., and Mayfield and Thomas, JJ., concur.